Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/24/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendment to the Claims has overcome the 35 USC 112 rejection previously set forth in the Final Office Action mailed 05/24/2022.

Claim Rejections - 35 USC § 112
As noted above, the 35 USC 112 rejection has been overcome by amendment to the claims. However, due to amendment to the claims a new 35 USC 112 rejection is now presented.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a configurable acceleration threshold” in claims 5, 12, and 18 is used by the claim to mean “an amplitude threshold for a frequency domain waveform,” while the accepted meaning is “a threshold for acceleration data.” The term is indefinite because the specification does not clearly redefine the term. It is unclear from the language of the claim what is required by the recited limitation “a configurable acceleration threshold”, because the “threshold”, recited in the independent claims from which claims 5, 12, and 18 depend, is used to filter a frequency domain waveform. Does the recited limitation require that the “samples of the parameter of the electric machine measured by the at least one sensor” be acceleration measurements or does “acceleration threshold” have some other meaning? For the purposes of examination the recited limitation “a configurable acceleration threshold” shall be interpreted as requiring a configurable amplitude threshold, because the independent claims, from which claims 5, 12, and 18 depend, presently only require motor current data and a frequency domain waveform. This rejection could be overcome by amending the claim language to clarify what if required by “a configurable acceleration threshold”. 

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 12-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kvam et al. (U.S. Publication No. 2020/0348363) in view of Moffatt et al. (U.S. Publication No. 2009/0245397) and Shinohara et al. (U.S. Publication No. 2001/0003527)

Regarding Claim 1. (Currently Amended) Kvam teaches:
A health monitor circuit for an electric machine (See Fig. 6 and para[0020]: The system includes a Motor Current Signature Analysis (MCSA) module for detecting and diagnosing device health.) comprising a rotor and a stator (See Fig. 6 and para[0016]: Stator. Rotor.), the health monitor circuit comprising: 
at least one sensor configured to measure a parameter of the electric machine, wherein the at least one sensor comprises a motor current sensor (See Fig. 5 and para[0028]: a current sensor.).
a communication interface (See Fig. 6 and para[0047]: output unit 670.); and 
a microprocessor (See Fig. 6 and para[0047]: Processor 610.) coupled to the at least one sensor, the communication interface, and a memory (See Fig. 6 and para[0039]: memory 615.), the microprocessor configured to: 
periodically collect time samples of the parameter of the electric machine measured by the at least one sensor, wherein the time samples include motor current data collected by the motor current sensor (See Fig. 5 and para[0029]: The sensor may continue to measure a current draw spectrum of the motor over time at 530.).
Kvam is silent as to the language of:
transmit factors of the time samples of the parameter of the electric machine to the memory; 
perform a fast-Fourier transform (FFT) on the factors; 
extrapolate results of the FFT to produce a frequency domain waveform of the parameter of the electric machine; 
generate a filtered frequency domain waveform of the parameter of the electric machine by removing peaks in the frequency domain waveform below a threshold to filter the frequency domain waveform by a filter parameter based upon local maximums representing critical data of the parameter of the electric machine within the frequency domain waveform for improved data transmission; and 
transmit, via the communication interface, the filtered frequency domain waveform to a remote system for further processing regarding health of the electric machine.
Nevertheless Moffatt teaches:
transmit factors of the time samples of the parameter of the electric machine to the memory (See Fig. 7, para[0010], para[0075] - para[0078], and para[0120]: It includes at least one memory element for storing the at least one sine/cosine basis waveform approximation as complex exponential functions. Due to the symmetry and periodicity, the storage of the complete twiddle factor matrix is not necessary.) (Examiner note: the broadest reasonable interpretation of “factors” includes more than the twiddle factors taught by Moffatt.); 
perform a fast-Fourier transform (FFT) on the factors (See para[0005] – para[0006] and para[0007]: The DFT of a finite-length sequence of length N is: 
    PNG
    media_image1.png
    131
    328
    media_image1.png
    Greyscale
; where W is the twiddle factor matrix with the elements defined by the complex exponential:
    PNG
    media_image2.png
    61
    444
    media_image2.png
    Greyscale
.); 
extrapolate results of the FFT to produce a frequency domain waveform of the parameter of the electric machine (See Fig. 14 and para[0111]: The spectra for the FFT of these signals is shown in FIG. 14.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kvam to transmit factors of the time samples of the parameter of the electric machine to the memory; perform a fast-Fourier transform (FFT) on the factors; extrapolate results of the FFT to produce a frequency domain waveform of the parameter of the electric machine such as that of Moffatt. Kvam and Moffatt are analogous to the instant application as all of the references are directed to the same field of endeavor. Moffatt teaches, “The efficiency and required memory storage as illustrated can be reduced even further by exploiting the symmetry and periodicity of the transform” (See para[0076]). One of ordinary skill would have been motivated to modify Kvam, because transmitting the factors and then performing an FFT would help to decrease memory usage, as recognized by Moffatt.
Moffatt is silent as to the language of:
generate a filtered frequency domain waveform of the parameter of the electric machine by removing peaks in the frequency domain waveform below a threshold to filter the frequency domain waveform by a filter parameter based upon local maximums representing critical data of the parameter of the electric machine within the frequency domain waveform for improved data transmission; and 
transmit, via the communication interface, the filtered frequency domain waveform to a remote system for further processing regarding health of the electric machine.
Nevertheless Shinohara teaches:
generate a filtered frequency domain waveform of the parameter of the electric machine (See Fig. 7, Fig. 9A – Fig. 9F, para[0010], para[0032], and para[0129]: the measured time series data of the mechanical system. Time series data.) by removing peaks in the frequency domain waveform below a threshold (See Fig. 7, para[0024], para[0129]: The extracted local peak value data having an absolute value which is not less than a predetermined threshold value.) to filter the frequency domain waveform by a filter parameter based upon local maximums representing critical data of the parameter of the electric machine within the frequency domain waveform for improved data transmission (See Fig. 7, Fig. 9A – Fig. 9F, para[0024], para[0032], para[0129]: produces the compression codes on the basis of each peak value information and information used in the process of the wavelet transform (Step S3).); and 
transmit, via the communication interface (See Fig. 1, and para[0076]: Communication Network 4.), the filtered frequency domain waveform to a remote system for further processing regarding health of the electric machine (See Fig. 1, Fig. 2, Fig. 7, para[0005], para[0018], para[0026], and para[0091]: Performing analysis and judgment processing for making a higher-level judgment on the operating state of the object unit. Transmitting the compression code through a communication network. An analysis unit 37 for analyzing the operating state parameters.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kvam generate a filtered frequency domain waveform of the parameter of the electric machine by removing peaks in the frequency domain waveform below a threshold to filter the frequency domain waveform by a filter parameter based upon local maximums representing critical data of the parameter of the electric machine within the frequency domain waveform for improved data transmission; and transmit, via the communication interface, the filtered frequency domain waveform to a remote system for further processing regarding health of the electric machine such as that of Shinohara. Kvam and Shinohara are analogous to the instant application as all of the references are directed to the same field of endeavor. Shinohara teaches, “a first object of the present invention to provide a data compression system capable of compressing time series data of an object unit without damaging (losing) the characteristic thereof, such as the "oscillating" thereof or the waveform information on the non-stationary behavior thereof.” (See para[0016]). One of ordinary skill would have been motivated to modify Kvam, because filtering the frequency domain waveform using local maximums would have helped to compress time series data without damaging characteristics of the data, as recognized by Shinohara.

Regarding claim 2. (Original) Kvam is silent as to the language of:
The health monitor circuit of claim 1, 
wherein the microprocessor is further configured to generate a time domain data set based on the factors of the time samples.
Nevertheless Moffatt teaches:
wherein the microprocessor is further configured to generate a time domain data set based on the factors of the time samples (See para[0048]: The IFFT circuit performs the reverse process and transforms the spectrum of the amplitude and phase into a time domain signal.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kvam wherein the microprocessor is further configured to generate a time domain data set based on the factors of the time samples such as that of Moffatt. One of ordinary skill would have been motivated to modify Kvam, because it was well known in the art at the time of filing that inverse Fast-Fourier transforms inherently use the twiddle factors when transforming data from a frequency domain to a time domain.

Regarding Claim 3. (Previously Presented) Kvam is silent as to the language of
The health monitor circuit of claim 2,
 wherein the microprocessor is further configured to generate a compressed data set comprising data based on the frequency domain waveform.
Nevertheless Shinohara teaches:
wherein the microprocessor is further configured to generate a compressed data set comprising data based on the frequency domain waveform (See para[0224] – para[0227]: compression codes.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kvam wherein the microprocessor is further configured to generate a compressed data set comprising data based on the frequency domain waveform such as that of Shinohara. Kvam and Shinohara are analogous to the instant application, because all of the references are directed to the same problem of compressing data. Shinohara teaches, “time series data gained by the object unit are compressed to be communicated to the remote side” (See para[0006]). One of ordinary skill would have been motivated to modify Kvam, because compressing data would have helped to communicate data to a remote location, as recognized by Shinohara.

Regarding Claim 5. (Currently Amended) Kvam is silent as to the language of:
The health monitor circuit of claim 1, 
wherein the threshold comprises a configurable acceleration threshold.
Nevertheless Shinohara teaches:
Wherein the threshold comprises a configurable acceleration threshold (See para[0024] and para[0129]: A predetermined threshold value. Given threshold value.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kvam wherein the microprocessor is further configured to generate a compressed data set comprising data based on the frequency domain waveform such as that of Shinohara. Kvam and Shinohara are analogous to the instant application, because all of the references are directed to the same problem of compressing data. Shinohara teaches, “a first object of the present invention to provide a data compression system capable of compressing time series data of an object unit without damaging (losing) the characteristic thereof, such as the "oscillating" thereof or the waveform information on the non-stationary behavior thereof.” (See para[0016]). One of ordinary skill would have been motivated to modify Kvam, because using a configurable threshold would have helped to compress time series data without damaging characteristics of the data, as recognized by Shinohara.

Regarding claim 6. (Currently Amended) Kvam teaches:
The health monitor circuit of claim 1, 
wherein the at least one sensor further comprises at least one of a current sensor (See Fig. 5 and para[0028]: a current sensor.) (Examiner note: the broadest reasonable interpretation of “at least one of” requires only one of the listed alternatives. When a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).).

Regarding Claim 8. (Currently Amended) Kvam teaches:
A method for monitoring the health of an electric machine (See Fig. 6 and para[0020]: The system includes a Motor Current Signature Analysis (MCSA) module for detecting and diagnosing device health.), 
wherein the electric machine comprises a rotor, a stator (See Fig. 6 and para[0016]: Stator. Rotor.), 
at least one sensor configured to measure a parameter of the electric machine, wherein the at least one sensor comprises a motor current sensor (See Fig. 5 and para[0028]: a current sensor.), 
a communication interface (See Fig. 6 and para[0047]: output unit 670.), and 
a microprocessor (See Fig. 6 and para[0047]: Processor 610.) coupled to the at least one sensor, the communication interface, and a memory (See Fig. 6 and para[0039]: memory 615.), the method comprising: 
periodically collecting time samples of the parameter at least one sensor, wherein the time samples include motor current data collected by the motor current sensor (See Fig. 5 and para[0029]: The sensor may continue to measure a current draw spectrum of the motor over time at 530.).
Kvam is silent as to the language of:
transmitting factors of the time samples of the parameter of the electric machine to the memory; performing a fast-Fourier transform (FFT) on the factors;
extrapolating results of the FFT to produce a frequency domain waveform of the parameter of the electric machine; 
generating a filtered frequency domain waveform of the parameter of the electric machine by removing peaks in the frequency domain waveform below a threshold to filter the frequency domain waveform by a filter parameter based upon local maximums representing critical data of the parameter of the electric machine within the frequency domain waveform for improved data transmission; and 
transmitting, via the communication interface, the filtered frequency domain waveform to a remote system for further processing regarding the health of the electric machine.
Nevertheless Moffatt teaches:
transmitting factors of the time samples of the parameter of the electric machine to the memory (See Fig. 7, para[0010], para[0075] - para[0078], and para[0120]: It includes at least one memory element for storing the at least one sine/cosine basis waveform approximation as complex exponential functions. Due to the symmetry and periodicity, the storage of the complete twiddle factor matrix is not necessary.) (Examiner note: the broadest reasonable interpretation of “factors” includes more than the twiddle factors taught by Moffatt.); 
performing a fast-Fourier transform (FFT) on the factors (See para[0005] – para[0006] and para[0007]: The DFT of a finite-length sequence of length N is: 
    PNG
    media_image1.png
    131
    328
    media_image1.png
    Greyscale
; where W is the twiddle factor matrix with the elements defined by the complex exponential:
    PNG
    media_image2.png
    61
    444
    media_image2.png
    Greyscale
.); 
extrapolating results of the FFT to produce a frequency domain waveform of the parameter of the electric machine (See Fig. 14 and para[0111]: The spectra for the FFT of these signals is shown in FIG. 14.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kvam to transmit factors of the time samples of the parameter of the electric machine to the memory; perform a fast-Fourier transform (FFT) on the factors; extrapolate results of the FFT to produce a frequency domain waveform of the parameter of the electric machine such as that of Moffatt. Kvam and Moffatt are analogous to the instant application as all of the references are directed to the same field of endeavor. Moffatt teaches, “The efficiency and required memory storage as illustrated can be reduced even further by exploiting the symmetry and periodicity of the transform” (See para[0076]). One of ordinary skill would have been motivated to modify Kvam, because transmitting the factors and then performing an FFT would help to decrease memory usage, as recognized by Moffatt.
Moffatt is silent as to the language of:
generating a filtered frequency domain waveform of the parameter of the electric machine by removing peaks in the frequency domain waveform below a threshold to filter the frequency domain waveform by a filter parameter based upon local maximums representing critical data of the parameter of the electric machine within the frequency domain waveform for improved data transmission; and 
transmitting, via the communication interface, the filtered frequency domain waveform to a remote system for further processing regarding health of the electric machine.
Nevertheless Shinohara teaches:
generating a filtered frequency domain waveform of the parameter of the electric machine (See Fig. 7, Fig. 9A – Fig. 9F, para[0010], para[0032], and para[0129]: the measured time series data of the mechanical system. Time series data.) by removing peaks in the frequency domain waveform below a threshold (See Fig. 7, para[0024], para[0129]: The extracted local peak value data having an absolute value which is not less than a predetermined threshold value.) to filter the frequency domain waveform by a filter parameter based upon local maximums representing critical data of the parameter of the electric machine within the frequency domain waveform for improved data transmission (See Fig. 7, Fig. 9A – Fig. 9F, para[0024], para[0032], para[0129]: produces the compression codes on the basis of each peak value information and information used in the process of the wavelet transform (Step S3).); and 
transmitting, via the communication interface (See Fig. 1, and para[0076]: Communication Network 4.), the filtered frequency domain waveform to a remote system for further processing regarding health of the electric machine (See Fig. 1, Fig. 2, Fig. 7, para[0005], para[0018], para[0026], and para[0091]: Performing analysis and judgment processing for making a higher-level judgment on the operating state of the object unit. Transmitting the compression code through a communication network. An analysis unit 37 for analyzing the operating state parameters.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kvam by generating a filtered frequency domain waveform of the parameter of the electric machine by removing peaks in the frequency domain waveform below a threshold to filter the frequency domain waveform by a filter parameter based upon local maximums representing critical data of the parameter of the electric machine within the frequency domain waveform for improved data transmission; and transmitting, via the communication interface, the filtered frequency domain waveform to a remote system for further processing regarding health of the electric machine such as that of Shinohara. Kvam and Shinohara are analogous to the instant application as all of the references are directed to the same field of endeavor. Shinohara teaches, “a first object of the present invention to provide a data compression system capable of compressing time series data of an object unit without damaging (losing) the characteristic thereof, such as the "oscillating" thereof or the waveform information on the non-stationary behavior thereof.” (See para[0016]). One of ordinary skill would have been motivated to modify Kvam, because filtering the frequency domain waveform using local maximums would have helped to compress time series data without damaging characteristics of the data, as recognized by Shinohara.

Regarding claim 9. (Original) Kvam is silent as to the language of:
The method of claim 8, 
further comprising generating a time domain data set based on the factors of the time samples.
Nevertheless Moffatt teaches:
further comprising generating a time domain data set based on the factors of the time samples (See para[0048]: The IFFT circuit performs the reverse process and transforms the spectrum of the amplitude and phase into a time domain signal.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kvam further comprising generating a time domain data set based on the factors of the time samples such as that of Moffatt. One of ordinary skill would have been motivated to modify Kvam, because it was well known in the art at the time of filing that inverse Fast-Fourier transforms inherently use the twiddle factors when transforming data from a frequency domain to a time domain.

Regarding Claim 10. (Previously Presented) Kvam is silent as to the language of:
The method of claim 9, 
further comprising generating a compressed data set comprising databased on the frequency domain waveform.
Nevertheless Shinohara teaches:
wherein the microprocessor is further configured to generate a compressed data set comprising data based on the frequency domain waveform (See para[0224] – para[0227]: compression codes.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kvam wherein the microprocessor is further configured to generate a compressed data set comprising data based on the frequency domain waveform such as that of Shinohara. Kvam and Shinohara are analogous to the instant application, because all of the references are directed to the same problem of compressing data. Shinohara teaches, “time series data gained by the object unit are compressed to be communicated to the remote side” (See para[0006]). One of ordinary skill would have been motivated to modify Kvam, because compressing data would have helped to communicate data to a remote location, as recognized by Shinohara.

Regarding Claim 12. (Currently Amended) Kvam is silent as to the language of:
The method of claim 8, 
wherein the threshold comprises a configurable acceleration threshold.
Nevertheless Shinohara teaches:
Wherein the threshold comprises a configurable acceleration threshold (See para[0024] and para[0129]: A predetermined threshold value. Given threshold value.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kvam wherein the microprocessor is further configured to generate a compressed data set comprising data based on the frequency domain waveform such as that of Shinohara. Kvam and Shinohara are analogous to the instant application, because all of the references are directed to the same problem of compressing data. Shinohara teaches, “a first object of the present invention to provide a data compression system capable of compressing time series data of an object unit without damaging (losing) the characteristic thereof, such as the "oscillating" thereof or the waveform information on the non-stationary behavior thereof.” (See para[0016]). One of ordinary skill would have been motivated to modify Kvam, because using a configurable threshold would have helped to compress time series data without damaging characteristics of the data, as recognized by Shinohara.

Regarding claim 13. (Currently Amended) Kvam teaches:
The method of claim 8, 
wherein the at least one sensor further comprises at least one of a current sensor (See Fig. 5 and para[0028]: a current sensor.) (Examiner note: the broadest reasonable interpretation of “at least one of” requires only one of the listed alternatives. When a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).).

Regarding claim 14. (Currently Amended) Kvam teaches:
A health monitor system (See Fig. 6 and para[0020]: The system includes a Motor Current Signature Analysis (MCSA) module for detecting and diagnosing device health.), comprising: 
an electric machine comprising a rotor and a stator (See Fig. 6 and para[0016]: Stator. Rotor.); and 
a health monitor circuit coupled to the electric machine (See Fig. 6 and para[0020]: The system includes a Motor Current Signature Analysis (MCSA) module for detecting and diagnosing device health.), the health monitor circuit comprising: 
at least one sensor configured to measure a parameter of the electric machine, wherein the at least one sensor comprises a motor current sensor (See Fig. 5 and para[0028]: a current sensor.).
a communication interface (See Fig. 6 and para[0047]: output unit 670.); and 
a microprocessor (See Fig. 6 and para[0047]: Processor 610.) coupled to the at least one sensor, the communication interface, and a memory (See Fig. 6 and para[0039]: memory 615.), the microprocessor configured to: 
periodically collect time samples of the parameter of the electric machine measured by the at least one sensor, wherein the time samples include motor current data collected by the motor current sensor (See Fig. 5 and para[0029]: The sensor may continue to measure a current draw spectrum of the motor over time at 530.).
Kvam is silent as to the language of:
transmit factors of the time samples of the parameter of the electric machine to the memory; 
perform a fast-Fourier transform (FFT) on the factors; 
extrapolate results of the FFT to produce a frequency domain waveform of the parameter of the electric machine; 
generate a filtered frequency domain waveform of the parameter of the electric machine by removing peaks in the frequency domain waveform below a threshold to filter the frequency domain waveform by a filter parameter based upon local maximums representing critical data of the parameter of the electric machine within the frequency domain waveform for improved data transmission; and 
transmit, via the communication interface, the filtered frequency domain waveform to a remote system for further processing regarding health of the electric machine.
Nevertheless Moffatt teaches:
transmit factors of the time samples of the parameter of the electric machine to the memory (See Fig. 7, para[0010], para[0075] - para[0078], and para[0120]: It includes at least one memory element for storing the at least one sine/cosine basis waveform approximation as complex exponential functions. Due to the symmetry and periodicity, the storage of the complete twiddle factor matrix is not necessary.) (Examiner note: the broadest reasonable interpretation of “factors” includes more than the twiddle factors taught by Moffatt.); 
perform a fast-Fourier transform (FFT) on the factors (See para[0005] – para[0006] and para[0007]: The DFT of a finite-length sequence of length N is: 
    PNG
    media_image1.png
    131
    328
    media_image1.png
    Greyscale
; where W is the twiddle factor matrix with the elements defined by the complex exponential:
    PNG
    media_image2.png
    61
    444
    media_image2.png
    Greyscale
.); 
extrapolate results of the FFT to produce a frequency domain waveform of the parameter of the electric machine (See Fig. 14 and para[0111]: The spectra for the FFT of these signals is shown in FIG. 14.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kvam to transmit factors of the time samples of the parameter of the electric machine to the memory; perform a fast-Fourier transform (FFT) on the factors; extrapolate results of the FFT to produce a frequency domain waveform of the parameter of the electric machine such as that of Moffatt. Kvam and Moffatt are analogous to the instant application as all of the references are directed to the same field of endeavor. Moffatt teaches, “The efficiency and required memory storage as illustrated can be reduced even further by exploiting the symmetry and periodicity of the transform” (See para[0076]). One of ordinary skill would have been motivated to modify Kvam, because transmitting the factors and then performing an FFT would help to decrease memory usage, as recognized by Moffatt.
Moffatt is silent as to the language of:
generate a filtered frequency domain waveform of the parameter of the electric machine by removing peaks in the frequency domain waveform below a threshold to filter the frequency domain waveform by a filter parameter based upon local maximums representing critical data of the parameter of the electric machine within the frequency domain waveform for improved data transmission; and 
transmit, via the communication interface, the filtered frequency domain waveform to a remote system for further processing regarding health of the electric machine.
Nevertheless Shinohara teaches:
generate a filtered frequency domain waveform of the parameter of the electric machine (See Fig. 7, Fig. 9A – Fig. 9F, para[0010], para[0032], and para[0129]: the measured time series data of the mechanical system. Time series data.) by removing peaks in the frequency domain waveform below a threshold (See Fig. 7, para[0024], para[0129]: The extracted local peak value data having an absolute value which is not less than a predetermined threshold value.) to filter the frequency domain waveform by a filter parameter based upon local maximums representing critical data of the parameter of the electric machine within the frequency domain waveform for improved data transmission (See Fig. 7, Fig. 9A – Fig. 9F, para[0024], para[0032], para[0129]: produces the compression codes on the basis of each peak value information and information used in the process of the wavelet transform (Step S3).); and 
transmit, via the communication interface (See Fig. 1, and para[0076]: Communication Network 4.), the filtered frequency domain waveform to a remote system for further processing regarding health of the electric machine (See Fig. 1, Fig. 2, Fig. 7, para[0005], para[0018], para[0026], and para[0091]: Performing analysis and judgment processing for making a higher-level judgment on the operating state of the object unit. Transmitting the compression code through a communication network. An analysis unit 37 for analyzing the operating state parameters.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kvam generate a filtered frequency domain waveform of the parameter of the electric machine by removing peaks in the frequency domain waveform below a threshold to filter the frequency domain waveform by a filter parameter based upon local maximums representing critical data of the parameter of the electric machine within the frequency domain waveform for improved data transmission; and transmit, via the communication interface, the filtered frequency domain waveform to a remote system for further processing regarding health of the electric machine such as that of Shinohara. Kvam and Shinohara are analogous to the instant application as all of the references are directed to the same field of endeavor. Shinohara teaches, “a first object of the present invention to provide a data compression system capable of compressing time series data of an object unit without damaging (losing) the characteristic thereof, such as the "oscillating" thereof or the waveform information on the non-stationary behavior thereof.” (See para[0016]). One of ordinary skill would have been motivated to modify Kvam, because filtering the frequency domain waveform using local maximums would have helped to compress time series data without damaging characteristics of the data, as recognized by Shinohara.

Regarding claim 15. (Original) Kvam is silent as to the language of:
The health monitor system of claim 14, 
wherein the microprocessor is further configured to generate a time domain data set based on the factors of the time samples.
Nevertheless Moffatt teaches:
wherein the microprocessor is further configured to generate a time domain data set based on the factors of the time samples (See para[0048]: The IFFT circuit performs the reverse process and transforms the spectrum of the amplitude and phase into a time domain signal.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kvam wherein the microprocessor is further configured to generate a time domain data set based on the factors of the time samples such as that of Moffatt. One of ordinary skill would have been motivated to modify Kvam, because it was well known in the art at the time of filing that inverse Fast-Fourier transforms inherently use the twiddle factors when transforming data from a frequency domain to a time domain.

Regarding Claim 16. (Previously Presented) Kvam is silent as to the language of:
The health monitor system of claim 15, 
wherein the microprocessor is further configured to generate a compressed data set comprising data based on the frequency domain waveform.
Nevertheless Shinohara teaches:
wherein the microprocessor is further configured to generate a compressed data set comprising data based on the frequency domain waveform (See para[0224] – para[0227]: compression codes.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kvam wherein the microprocessor is further configured to generate a compressed data set comprising data based on the frequency domain waveform such as that of Shinohara. Kvam and Shinohara are analogous to the instant application, because all of the references are directed to the same problem of compressing data. Shinohara teaches, “time series data gained by the object unit are compressed to be communicated to the remote side” (See para[0006]). One of ordinary skill would have been motivated to modify Kvam, because compressing data would have helped to communicate data to a remote location, as recognized by Shinohara.

Regarding Claim 18. (Currently Amended) Kvam is silent as to the language of:
The health monitor system of claim 14, 
wherein the threshold comprises a configurable acceleration threshold.
Nevertheless Shinohara teaches:
Wherein the threshold comprises a configurable acceleration threshold (See para[0024] and para[0129]: A predetermined threshold value. Given threshold value.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kvam wherein the microprocessor is further configured to generate a compressed data set comprising data based on the frequency domain waveform such as that of Shinohara. Kvam and Shinohara are analogous to the instant application, because all of the references are directed to the same problem of compressing data. Shinohara teaches, “a first object of the present invention to provide a data compression system capable of compressing time series data of an object unit without damaging (losing) the characteristic thereof, such as the "oscillating" thereof or the waveform information on the non-stationary behavior thereof.” (See para[0016]). One of ordinary skill would have been motivated to modify Kvam, because using a configurable threshold would have helped to compress time series data without damaging characteristics of the data, as recognized by Shinohara.

Regarding Claim 19. (Currently Amended) Kvam teaches:
The health monitor system of claim 14, 
wherein the at least one sensor further comprises at least one of a current sensor (See Fig. 5 and para[0028]: a current sensor.) (Examiner note: the broadest reasonable interpretation of “at least one of” requires only one of the listed alternatives. When a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).).

Claims 4, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kvam et al. (U.S. Publication No. 2020/0348363) in view of Moffatt et al. (U.S. Publication No. 2009/0245397) and Shinohara et al. (U.S. Publication No. 2001/0003527) as applied to claims 3, 10, and 16 above, and further in view of Quistgaard et al. (U.S. Publication No. 2003/0009102).

Regarding claim 4. (Previously Presented) Kvam is silent as to the language of:
The health monitor circuit of claim 3, 
wherein the microprocessor is further configured to generate the compressed data set such that the compressed data set is smaller than the time domain data set.
Nevertheless Quistgaard teaches:
wherein the microprocessor is further configured to generate the compressed data set such that the compressed data set is smaller than the time domain data set (See para[0094]: The compression can be severe, in that the total Doppler spectrum may be reduced by an order of magnitude or more.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kvam wherein the microprocessor is further configured to generate the compressed data set such that the compressed data set is smaller than the time domain data set such as that of Quistgaard. Quistgaard teaches, “Limitations in power available and real estate of a processor in a small, hand held system naturally require a different approach to spectral analysis than on large, fixed devices without the same constraints” (See para[0094]). One of ordinary skill would have been motivated to modify Kvam, because compressing a data set by an order of magnitude would help to conserve memory for smaller devices, as recognized by Quistgaard.

Regarding claim 11. (Previously Presented) Kvam is silent as to the language of:
The method of claim 10, 
further comprising generating the compressed data set such that the compressed data set is smaller than the time domain data set.
Nevertheless Quistgaard teaches:
further comprising generating the compressed data set such that the compressed data set is smaller than the time domain data set (See para[0094]: The compression can be severe, in that the total Doppler spectrum may be reduced by an order of magnitude or more.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kvam further comprising generating the compressed data set such that the compressed data set is smaller than the time domain data set such as that of Quistgaard. Quistgaard teaches, “Limitations in power available and real estate of a processor in a small, hand held system naturally require a different approach to spectral analysis than on large, fixed devices without the same constraints” (See para[0094]). One of ordinary skill would have been motivated to modify Kvam, because compressing a data set by an order of magnitude would help to conserve memory for smaller devices, as recognized by Quistgaard.

Regarding claim 17. (Previously Presented) Kvam is silent as to the language of:
The health monitor system of claim 16, 
wherein the microprocessor is further configured to generate the compressed data set such that the compressed data set is smaller than the time domain data set.
Nevertheless Quistgaard teaches:
wherein the microprocessor is further configured to generate the compressed data set such that the compressed data set is smaller than the time domain data set (See para[0094]: The compression can be severe, in that the total Doppler spectrum may be reduced by an order of magnitude or more.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kvam wherein the microprocessor is further configured to generate the compressed data set such that the compressed data set is smaller than the time domain data set such as that of Quistgaard. Quistgaard teaches, “Limitations in power available and real estate of a processor in a small, hand held system naturally require a different approach to spectral analysis than on large, fixed devices without the same constraints” (See para[0094]). One of ordinary skill would have been motivated to modify Kvam, because compressing a data set by an order of magnitude would help to conserve memory for smaller devices, as recognized by Quistgaard.

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kvam et al. (U.S. Publication No. 2020/0348363) in view of Moffatt et al. (U.S. Publication No. 2009/0245397) and Shinohara et al. (U.S. Publication No. 2001/0003527) as applied to claims 1 and 14 above, and further in view of Hosek et al. (U.S. Publication No. 2015/0346717).

Regarding claim 7. (Original) Kvam is silent as to the language of:
The health monitor circuit of claim 1,
 wherein the communication interface is further in communication with a motor controller coupled to the electric machine.
Nevertheless Hosek teaches:
wherein the communication interface is further in communication with a motor controller coupled to the electric machine (See fig. 3 and para[0082]: motor controllers 322.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kvam wherein the communication interface is further in communication with a motor controller coupled to the electric machine such as that of Hosek. Kvam and Hosek are analogous to the instant application as all of the references are directed to the same field of endeavor. Hosek teaches, “In addition to executing the feedback loops, the motor controllers also collect data such as motor current, motor position and motor velocity, and stream the data to the master controller.” (See para[0087]). One of ordinary skill would have been motivated to modify Kvam, because adding a motor controller would have helped to control the motor and collect data from the motor, as recognized by Hosek.

Regarding claim 20. (Original) Kvam is silent as to the language of:
The health monitor system of claim 14, 
wherein the communication interface is further in communication with a motor controller coupled to the electric machine.
Nevertheless Hosek teaches:
wherein the communication interface is further in communication with a motor controller coupled to the electric machine (See fig. 3 and para[0082]: motor controllers 322.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kvam wherein the communication interface is further in communication with a motor controller coupled to the electric machine such as that of Hosek. Kvam and Hosek are analogous to the instant application as all of the references are directed to the same field of endeavor. Hosek teaches, “In addition to executing the feedback loops, the motor controllers also collect data such as motor current, motor position and motor velocity, and stream the data to the master controller.” (See para[0087]). One of ordinary skill would have been motivated to modify Kvam, because adding a motor controller would have helped to control the motor and collect data from the motor, as recognized by Hosek.

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive.
Applicant argues that: Accordingly, Applicant respectfully submits that Shinohara does not describe or suggest generating a filtered frequency domain waveform by removing peaks in the frequency domain waveform below a threshold to filter a frequency domain waveform by a filter parameter based upon local maximums representing critical data of the parameter of the electric machine within the frequency domain waveform for improved data transmission, as recited in Claim 1. Instead, Shinohara utilizes thresholds in order to sequentially select, encode, and transmit peaks satisfying a high threshold value to peaks with a small threshold value. In other words, the thresholds of Shinohara are utilized to sequentially select and transmit data - not to remove peaks below a threshold, as described in Claim 1.
Applicant’s arguments with respect to the rejection of the amended independent claims 1, 8, and 14 under 35 USC 103 have been fully considered but are not persuasive. Applicant argues that one of the embodiments of Shinohara disclosed in paragraph [0231] – [0241] does not teach the limitation “removing peaks in the frequency domain waveform below a threshold to filter the frequency domain waveform”. However, Shinohara discloses multiple embodiments that use thresholds of which the embodiment, described in further detail under the 35 USC 103 rejection above, disclosed in Figure 7 and paragraphs [0024] and [0129] of Shinohara teaches the recited limitation. In the 35 USC 103 rejection presented in the Non-final rejection dated 05/24/2022, reference to paragraph [0231] of Shinohara was intended to illustrate the different ways that the threshold of Shinohara could be configured and was not intended to be interpreted as the only embodiment that Shinohara discloses. Shinohara teaches “a predetermined threshold value” that is used to extract “local peak value data having an absolute value which is not less than” the predetermined threshold value (See para[0024] and para[0129]). Based on a broadest reasonable interpretation of the limitation “removing peaks in the frequency domain waveform below a threshold to filter the frequency domain waveform” Shinohara teaches the claimed limitation. As such, claims 1, 8, and 14 are rejected under 35 USC 103 in view of the combination of Kvam, Moffatt, and Shinohara.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863